SHORES, Justice.
By denying the writ we do not approve the Court of Civil Appeals’ construction and application of URESA. Neither the Act itself, nor the cases construing it, permit the narrow interpretation that the Court of Civil Appeals, 607 So.2d 244, has reached. We deny the writ because of the statement by the Court of Civil Appeals that pending the appeal the circuit court entered an order modifying the divorce judgment by increasing the child support and making the mother the payee; that fact makes the issue in this case moot.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.